DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 a directed to invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.

Examiner’s Statement of Reason for Allowance
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches that the processing algorithm 910 can be applied to image data provided by and/or displayed via a workstation, server, and/or other computing device 912, for example. The workstation 912 can facilitate user viewing, interaction, correction, and/or other feedback with respect to image data and/or other patient data in conjunction with CAD and/or other information provided by the processing algorithm 910; the updated CAD processing algorithm 910 is deployed for use. For example, the algorithm 910 is deployed to a hospital server, workstation 912, etc., to be applied to input data such as image data, lab data, observation/examination data, and/or other patient data to determine a likely diagnosis (and potential care plan for actions to be taken and/or treatment) for a patient being examined, for example US publications 20190138693. However, the prior art of record fails to show the limitation of claims 1 and 14, “machine training, by a machine, a first network based on the ground truth and the first image; updating the medical imager with the first machine-learned network from the machine training; applying, by the medical imager, the first machine-learned network for imaging a second patient”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667